 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0214-MCE
12                                  Plaintiff,          STIPULATION AND ORDER TO ADVANCE
                                                        STATUS CONFERENCE
13                          v.
                                                        Date:     May 30, 2019
14   ASAN DURANA HAYES,                                 Time:     10:00 a.m.
                                                        Judge:    Hon. Morrison C. England, Jr.
15                               Defendant.
16
17          Plaintiff United States of America, through its respective counsel, and defendant Asan Durana

18 Hayes, through his counsel of record, stipulate that the status conference now set for May 30, 2019, be
19 advanced by three weeks, to May 9, 2019, at 9:00 a.m.
20          On November 8, 2018, Mr. Hayes was arraigned on the one-count Indictment in this case. (Dkt.

21 Nos. 3, 6.) Afterwards, the government produced discovery to the defense that included 42 pages of
22 reports and memoranda, and a disk with various audio and video files from the underlying traffic stop.
23 Defense counsel reviewed these materials upon receipt.
24          The parties are prepared to resolve this case through a plea agreement and would like to do so

25 without delay. This case is currently set for a status hearing on May 30, 2019, but the parties are asking
26 to advance the hearing by three weeks, to May 9, for a change of plea. Time under the Speedy Trial Act
27 has already been excluded through May 30 (Order, Dkt. No. 20), so no additional finding regarding an

28 exclusion of time is required.

      STIPULATION AND ORDER TO ADVANCE STATUS           1
30    CONFERENCE
 1         Based on the foregoing, the parties stipulate that the status conference currently set for May 30,

 2 2019, be advanced to May 9, 2019, at 10:00 a.m.
 3                                                       Respectfully submitted,

 4
 5 Dated: April 20, 2019                                 _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
 6                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
 7
 8
     Dated: April 20, 2019                               _/s/ THD for Mia T. Crager_________
 9                                                       MIA T. CRAGER
                                                         Assistant Federal Defender
10                                                       Attorney for Defendant Asan Hayes
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO ADVANCE STATUS           2
30    CONFERENCE
 1                                                      ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing,

 3 adopts the parties’ stipulation in its entirety as its order. For the reasons stated in the parties’ stipulation,
 4 the May 30, 2019 status conference is advanced by three weeks, to May 9, 2019. Time under the Speedy
 5 Trial Act has already been excluded through that date. (Order, Dkt. No. 20.)
 6          IT IS SO ORDERED.

 7 Dated: April 25, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO ADVANCE STATUS              3
30    CONFERENCE
